Citation Nr: 1039403	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1959.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on appeal.  
				
At the outset the Board notes that the issues of 
entitlement to service connection for bilateral hearing 
loss and entitlement to service connection for balance 
problems have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  
In addition, in letters from the Veteran from June 2010, 
the Veteran alleges that a "balance chair test" conducted 
at Vanderbilt Hospital have created additional 
disabilities and/or worsened existing ones, including his 
tinnitus.  Current VA treatment notes appear to indicate 
that this test was ordered by VA.  As such, the issues of 
entitlement to an increased rating for tinnitus, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 are also referred to the RO for 
clarification and any appropriate action.

In addition, the Board acknowledges the Veteran's many 
allegations of negligent medical care while in service and 
requests for particular service treatment records since the last 
remand of June 2009.  Inasmuch as the Veteran raises the 
negligence issue as a claim in and of itself, the Board notes 
that service connection may only be awarded for disability 
established as a residual to disease or injury (including 
treatment for such problems) suffered in service.  Pertinent VA 
laws and regulations do not provide for any remedy based on 
allegations of negligence against the service department.  VA 
does not routinely become involved in tort claims against service 
departments and the availability of the disability compensation 
program 


administered by VA is limited to those situations where medically 
discernable residual disabilities remain following separation 
from service.  Furthermore, the Veteran has been notified on 
numerous occasions that unfortunately, his records were destroyed 
in the 1973 fire at the National Personnel Records Center.  As 
discussed by the Board in the last remand, exhaustive efforts 
have been made to obtain or reconstruct these records, but these 
efforts have not been fruitful and further attempts to somehow 
obtain the records would be futile.  To address the Veteran's 
contentions in an August 2010 letter that the records must exist 
because service connection was granted for his tinnitus, the 
Board refers the Veteran to the June 2009 decision where the 
basis for the award is explained in spite of the absence of 
service treatment records. 

A brief summary of this appeal's procedural history is also in 
order.  In August 2004 this matter arrived before the Board and 
included the following three claims: entitlement to service 
connection for an ear disorder, entitlement to service connection 
for a left eye disorder, and entitlement to service connection 
for a back disorder.  All of the claims were remanded at that 
time for additional development.  The matter was returned to the 
Board in June 2009.  The Board granted the Veteran's claim for 
entitlement to service connection for an ear disorder, denied the 
left eye claim, and remanded the back claim.  Subsequently, the 
Veteran appealed the Board's decision regarding the left eye to 
the United States Court of Appeals for Veterans Claims (Court).  
In a March 2010 Order, the Court vacated the June 2009 Board 
decision and remanded the claim back to the Board for development 
consistent with the parties' Joint Motion for Remand and to Stay 
Proceedings (Joint Motion).  The Court left the claims for an ear 
disorder and back disorder undisturbed.

As such, the issues at bar currently include entitlement to 
service connection for a left eye disorder, and entitlement to 
service connection for a back disorder.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.




REMAND

As noted in the Joint Motion, the development directed by the 
Board in August 2004 remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's left eye claim, in the Joint Motion 
the parties agreed that an April 2009 VA examination conducted 
pursuant to the Board's August 2004 remand directives was 
inadequate.  It was determined that the examiner did not provide 
an adequate explanation of why the etiology of the Veteran's left 
eye condition could not be determined, and also failed to respond 
to a number of specific medical inquires posed by the Board in 
2004.  The Veteran's claim for entitlement to service connection 
for a back disorder was not part of the Court's March 2010 Joint 
Motion.  Nevertheless, the Board finds that the same Stegall 
violations have occurred with regard to this claim as well.

Medical evidence in this matter supports the congenital nature of 
both the Veteran's left eye and back disorders.  Congenital and 
developmental defects are not disabilities within the meaning of 
applicable regulations providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2009).  
Therefore, such disorders require more than an increase in 
severity during service in order to warrant a grant of service 
connection.  The evidence must show that the congenital or 
developmental defect was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 
45711 [a reissue of General Counsel opinion 01-85 (March 5, 
1985)]. 
 
The VA General Counsel explained there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service 


connected if the evidence as a whole shows aggravation in service 
within the meaning of VA regulations.  A congenital or 
developmental defect, on the other hand, because of 38 C.F.R. § 
3.303(c), is not service connectable in its own right, though 
service connection may be granted for additional disability due 
to disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90. 

Here, medical evidence is required to determine whether the 
Veteran's left eye and back disorders are congenital or 
developmental defects or congenital or developmental diseases.  
If diseases, findings must be made as to whether they were 
aggravated by his period of active service beyond the natural 
progression.  If defects, it is unclear whether there are any 
superimposed disease or injury in connection with the congenital 
defects and if so, whether the superimposed disease or injury is 
related to the Veteran's period of active service.  The Board 
cannot independently make these findings.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In addition, on remand any updated VA or private treatment 
records must be obtained and associated with the file.  In recent 
correspondence the Veteran has discussed treatment at Vanderbilt 
Hospital as well as treatment by a neurologist. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain any recent private 
treatment records not previously obtained.  
Thereafter, the RO should attempt to obtain 
those records.  In addition, obtain and 
associate with the claims file all updated 
VA treatment records.  Do not associate 
duplicate records with the file.  



2.   The Veteran should be scheduled for VA 
examinations with the appropriate 
specialists to evaluate the nature, 
severity, and etiology of the claimed left 
eye disorder and back disorder.  If no such 
disorders are found by the examiners, the 
examiners should so indicate.  The claims 
folders must be made available to the 
examiner for review before the examination.  
The examiner must indicate in the 
examination report that the Veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies deemed 
helpful by the examiner should be conducted 
in conjunction with the examination.  

The examiner should review all of the 
Veteran's medical records and history, 
including the August 1997 VA visual 
examination report showing diagnoses of 
myopic astigmatism OD and simple hyperopia 
and refractive amblyopia OS.  As well, the 
examiner should review the February 1996 VA 
MRI report showing evidence of congenital 
canal stenosis at L3-S1 with minimal 
degenerative disc disease at L5-S1 without 
associated canal nor foraminal compromise.  
The examiner should also review the current 
VA examination reports of 2009 and 2010.  

Following an examination of the Veteran and 
a review of his medical records and 
history, the examiners should render an 
opinion as to whether it is at least as 
likely as not that the claimed left eye 
disorder and back disorder are diseases of 
congenital, developmental, or familial 
origin, or defects.  If the examiners find 
the claimed disorders to be congenital 
defects, the VA specialists should render 
an opinion as to whether it is at least as 
likely as not that the claimed disorders 
were subject to superimposed disease or 
injury during military service.  
Additionally, the examiners should render 
an opinion as to whether it is at least as 
likely as not that the claimed disorders 
were aggravated/increased in disability 
during his service, or whether such 
increase was due to the natural progress of 
the claimed disorders.  Furthermore, the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the claimed disorders are related to 
any in-service symptomatology or duties 
performed by the Veteran during his active 
service given his military occupational 
specialties.  Moreover, the examiners 
should provide an opinion as to whether it 
is at least as likely as not that the 
claimed disorders were incurred during the 
Veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
are otherwise related to his active 
service.  Lastly, the VA specialists should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
disorders are related to any post-service 
event(s) or diseases.  If the etiology of 
the claimed disorders are attributed to 
multiple factors/events, including any 
post- service motor vehicle accidents or 
otherwise, the examiners should specify 
which symptoms/diagnoses are related to 
which factors/events.  It is requested that 
the VA specialists reconcile any 
contradictory evidence regarding the 
etiology of the claimed disorders, 
including any gap of time between the 
Veteran's discharge from service in 1959 
and his first treatment or diagnoses for 
the claimed disorders.  



All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports. 
 
3.  The Veteran should be given adequate 
notice of the requested examinations, which 
includes advising him of the consequences 
of his failure to report to the 
examinations.  If he fails to report to the 
examinations, this fact should be noted in 
the claims folders and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folders. 
 
4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  If 
the examination reports are deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R.  § 4.2 (2009).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v.  West, 11 
Vet.  App.  268 (1998). 

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


